Case 1-19-12690-cjf    Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26        Desc Main
                                Document     Page 1 of 9



                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF WISCONSIN


In re:                                                 Case Number: 19-12690-13

         RONALD J. BEUTEL,

                      Debtor.


                                       DECISION

         Ronald J. Beutel (“Debtor”) filed a voluntary chapter 13 petition. His

petition included a disclosure of compensation for his attorney.1 About two

months later, an adversary proceeding was filed seeking nondischargeability of

debt under 11 U.S.C. § 523(a)(6).2 Debtor prevailed in the adversary and it was

dismissed.3

         Shortly after dismissal of the adversary, Greg Pittman of Pittman &

Pittman Law Offices, LLC (“Debtor’s Counsel”) applied for compensation

(“Application”).4 The standing chapter 13 trustee (“Trustee”) objected to the

Application.5 That is the matter to be decided.




1 The disclosure specifically provided that “the above-disclosed fee [of $5,000] does not
include . . . representation of the debtors in any dischargeability actions, judicial lien
avoidances, relief from stay actions, or any other adversary proceeding.” Case No. 19-
12690, ECF No. 1 at 45.
2 Case No. 19-82.

3 Case No. 19-82, ECF No. 39.

4 Case No. 19-12690, ECF No. 28.

5 ECF No. 32.
Case 1-19-12690-cjf   Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26   Desc Main
                               Document     Page 2 of 9



                                    JURISDICTION

      The federal district courts have “original and exclusive jurisdiction” of all

cases under title 11 of the United States Code, 11 U.S.C. § 101, et seq.

(“Bankruptcy Code”). 28 U.S.C. § 1334(a). The federal district courts also have

“original but not exclusive jurisdiction” of all civil proceedings arising under the

Bankruptcy Code or arising in or related to cases under the Bankruptcy Code.

28 U.S.C. § 1334(b). District courts may, however, refer these cases to the

bankruptcy judges for their districts. 28 U.S.C. § 157(a). In accordance with

section 157(a), the District Court for the Western District of Wisconsin has

referred all of its bankruptcy cases to the Bankruptcy Court for the Western

District of Wisconsin.

      The Court has jurisdiction over the issue before it pursuant to 28 U.S.C.

§ 1334. Court consideration of applications for compensation and

reimbursement of expenses under 11 U.S.C. § 330 are core proceedings

because they concern the administration of the estate and are proceedings for

the allowance of claims against the estate. 28 U.S.C. §§ 157(b)(2)(A), (B), and

(O). Matters involving the compensation of a debtor's attorney concern the

administration of the estate and are also within the Court's core jurisdiction.

28 U.S.C. § 157(a).

      Thus, determination of the Application is within the scope of the Court's

jurisdiction and authority.




                                         2
Case 1-19-12690-cjf   Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26   Desc Main
                               Document     Page 3 of 9



                                    BACKGROUND

      The Application filed by Debtor’s Counsel seeks compensation as follows:

           Chapter 13 Attorneys’ Fees                       $ 5,350.00
           Chapter 13 cost/disbursements                    $   310.50
           Adversary Attorneys’ Fees                        $18,035.00
           Adversary costs/disbursements                    $   828.82
               TOTAL                                         $24,524.32

The Trustee’s objection only relates to the $18,863.82 of fees and costs of

Debtor’s Counsel that relate to the adversary proceeding.

      The Trustee asserts that although the services provided were beneficial

and necessary to the Debtor pursuant to 11 U.S.C. § 330(a)(4)(B), they were not

“necessary to the administration of, or beneficial at the time at which the

service was rendered toward the completion of” the case pursuant to 11 U.S.C.

§ 330(a)(3)(C). Trustee makes this assertion because the adversary proceeding

related to nondischargeability of debt, and although the debt was found to be

dischargeable, such a finding did not lead to a reduction of the debt and no

attorneys’ fees were awarded. Trustee supports this position by citing two

cases: In re Harry Viner, Inc., 520 B.R. 268 (Bankr. W.D. Wis. 2014), and In re

Devine, No. 08-15291, 2013 Bankr. LEXIS 5667 (Bankr. W.D. Wis. July 15,

2013). Trustee also asserts that pursuant to Debtor’s inheritance and

liquidation analysis, a lot more money would be available to general unsecured

creditors if the fee application relating to the adversary proceeding is denied.

      Debtor’s Counsel responded to this assertion by arguing that the

language of 11 U.S.C. § 330(a)(4) is clear and “[t]here is no requirement that an

application for compensation satisfy (4)(A) and provide a benefit for the

                                         3
Case 1-19-12690-cjf    Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26   Desc Main
                                Document     Page 4 of 9



estate/necessary for the administration as well as satisfying (4)(B) to provide

services that provide a benefit and are necessary to the Debtor.” ECF No. 38 at

¶ 4. Further, Debtor’s Counsel argues that the Trustee’s position is not based

in law and “[t]he Trustee’s contention that the fees should be denied because

there is no benefit to estate leads to concerning public policy of debtors

attorneys.” ECF No. 38 at ¶ 7. Further, Debtor’s Counsel contends that “the

inheritance, liquidation analysis and modified plan are independent issues and

irrelevant to the question on the application for attorneys fees in relation to the

adversary proceeding.” ECF No. 38 at ¶ 8.

                                      DISCUSSION

      Section 330 of the United State Bankruptcy Code (“Code”) provides for

the compensation of officers. This includes professional persons, such as the

debtor’ attorney. Section 330 states:

            (a)(1) After notice to the parties in interest and the United
      States Trustee and a hearing, and subject to sections 326, 328, and
      329, the court may award to a trustee, a consumer privacy
      ombudsman appointed under section 332, an examiner, an
      ombudsman appointed under section 333, or a professional person
      employed under section 327 or 1103—

                   (A) reasonable compensation for actual, necessary
             services rendered by the trustee, examiner, ombudsman,
             professional person, or attorney and by any paraprofessional
             person employed by any such person; and

                      (B) reimbursement for actual, necessary expenses.
             ...

            (3) In determining the amount of reasonable compensation to
      be awarded to an examiner, trustee under chapter 11, or
      professional person, the court shall consider the nature, the extent,
      and the value of such services, taking into account all relevant
      factors, including—
                                          4
Case 1-19-12690-cjf    Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26   Desc Main
                                Document     Page 5 of 9




                      (A) the time spent on such services;

                      (B) the rates charged for such services;

                  (C) whether the services were necessary to the
      administration of, or beneficial at the time at which the service was
      rendered toward the completion of, a case under this title;

                  (D) whether the services were performed within a
      reasonable amount of time commensurate with the complexity,
      importance, and nature of the problem, issue, or task addressed;

                  (E) with respect to a professional person, whether the
      person is board certified or otherwise has demonstrated skill and
      experience in the bankruptcy field; and

                   (F) whether the compensation is reasonable based on
      the customary compensation charged by comparably skilled
      practitioners in cases other than cases under this title.

             (4)(A) Except as provided in subparagraph (B), the court shall
      not allow compensation for—

                         (i) unnecessary duplication of services; or

                         (ii) services that were not—

                             (I) reasonably likely to benefit the debtor's
                       estate; or

                             (II) necessary to the administration of the case.

                  (B) In a chapter 12 or chapter 13 case in which the
      debtor is an individual, the court may allow reasonable
      compensation to the debtor's attorney for representing the interests
      of the debtor in connection with the bankruptcy case based on a
      consideration of the benefit and necessity of such services to the
      debtor and the other factors set forth in this section.

      “The burden of proof to show that the requested fees are merited is

‘always on the applicant.’ After the applicant has presented a prima facie case,

the burden of production shifts to the objecting party, although the burden of


                                           5
Case 1-19-12690-cjf   Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26    Desc Main
                               Document     Page 6 of 9



persuasion remains with the applicant.” In re Gorniak, No. 13-15827, 2014

Bankr. LEXIS 4904, at *5 (Bankr. W.D. Wis. Dec. 1, 2014) (citing In re Hutter

Constr. Co., 126 B.R. 1005, 1011-12 (Bankr. E.D. Wis. 1991)).

      There are exceptions to the general rule that fees are compensable only if

there is a benefit to the estate. Section 330(a)(4)(B). It recognizes that the

earning ability of a chapter 12 or 13 debtor is typically the primary asset of the

estate. “Plans in such cases are typically funded by the debtor’s income, which

is property of the estate; the individual debtor is the going concern. Thus,

services that benefit the debtor in connection with the case are services that

facilitate the successful completion of the debtor’s plan. For example, . . . the

debtor’s litigation of the dischargeability of a particular debt, or defense against

a motion for relief from the stay may determine whether the debtor will

continue with the chapter 13 case.” 3 Collier on Bankruptcy ¶ 330.03[1][b][v]

(16th ed.).

      Courts that have addressed the question in a chapter 13 generally follow

the approach suggested in Collier. See, e.g., In re Davis, No. 07-51337, 2009

Bankr. LEXIS 4099 (Bankr. S.D. Miss. Dec. 9, 2009); In re Powell, 314 B.R.

567, 571 (Bankr. N.D. Tex. 2004); In re Walsh, 538 B.R. 466, 474-75 (Bankr.

N.D. Ill. 2015) (“[I]n a chapter 12 or chapter 13 case in which the debtor is an

individual, the court may allow reasonable compensation from the bankruptcy

estate to the debtor's attorney ‘for representing the interests of the debtor in

connection with the bankruptcy case based on a consideration of the benefit




                                          6
Case 1-19-12690-cjf   Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26   Desc Main
                               Document     Page 7 of 9



and necessity of such services to the debtor and the other factors set forth in

[§ 330(a)(3)].’” 11 U.S.C. § 330(a)(4)(B).

      The quoted language in § 330(a)(4)(B) is an explicit exception to the

general prohibition in section 330(a)(4)(A) on compensation for services that

were not “reasonably likely to benefit the debtor's estate” or were not

“necessary to the administration of the estate.” Still, courts must also look to

the other factors listed in section 330.

      Debtor’s Counsel concedes the beneficiary was the Debtor. He argues

that a benefit to the estate is unnecessary under 11 U.S.C. § 330(a)(4)(B). While

benefit to the estate is a factor in awarding compensation under section 330,

lack of benefit to the estate in a chapter 12 or 13 is not an absolute bar to

compensation of a debtor’s counsel.

      The Bankruptcy Code authorizes reasonable compensation for actual,

necessary services rendered by an attorney or paraprofessional. 11 U.S.C.

§ 330 (a)(1)(A). The Bankruptcy Code requires that the court satisfy itself,

regardless of whether any party has lodged an objection, that compensation

sought from the estate is reasonable. In re Harry Viner, Inc., 520 B.R. 268, 274

(Bankr. W.D. Wis. 2014); 11 U.S.C. § 330.

      The Court may award professionals reasonable compensation for services

rendered and reimbursement of actual and necessary expenses. 11 U.S.C.

§ 330(a)(1)(A)-(B). Section 330(a) provides as follows:

            (3) In determining the amount of reasonable compensation to
      be awarded . . . , the court shall consider the nature, the extent, and
      the value of such services, taking into account all relevant factors,
      including—
                                             7
Case 1-19-12690-cjf    Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26   Desc Main
                                Document     Page 8 of 9




                      (A) the time spent on such services;

                      (B) the rates charged for such services;

                  (C) whether the services were necessary to the
      administration of, or beneficial at the time at which the service was
      rendered toward the completion of, a case under this title;

                  (D) whether the services were performed within a
      reasonable amount of time commensurate with the complexity,
      importance, and nature of the problem, issue, or task addressed;

                  (E) with respect to a professional person, whether the
      person is board certified or otherwise has demonstrated skill and
      experience in the bankruptcy field; and

                   (F) whether the compensation is reasonable based on
      the customary compensation charged by comparably skilled
      practitioners in cases other than cases under this title.

      ...

11 U.S.C. § 330(a).

      The Application filed by Debtor’s Counsel included detail of the services

rendered. The work performed in the adversary proceeding included 71.4 hours

of time. The rates charged are the usual and customary rates for attorneys with

the experience of Debtor’s Counsel in such proceedings. The bulk of time

related to discovery, discovery disputes, pretrial motions, trial preparation and

trial. The amount at issue exceeded $150,000. No argument has been

presented that the time or charges are unreasonable.

      The magnitude of the claim in the adversary and its potential impact on

the ability of the Debtor to achieve a fresh start are sufficient to determine that

the services were a necessary benefit to the Debtor within the exceptions to the

general rule. Therefore, the fees are allowed.
                                           8
Case 1-19-12690-cjf   Doc 47   Filed 03/17/21 Entered 03/17/21 14:48:26   Desc Main
                               Document     Page 9 of 9



                                    CONCLUSION

      For these reasons, the objection of the Trustee to the Application by

Attorneys for Debtor for Allowance of Compensation and Disbursements is

overruled.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: March 17, 2021

                                       BY THE COURT:



                                       Hon. Catherine J. Furay
                                       U.S. Bankruptcy Judge




                                         9
